The opinion of the Court was delivered by
Mr. Justice Huger,
The act of 1788, for establishing the bounds of the Prisons, &cc. declares, “ Whereas humanity requires that the confinement of persons on civil process should be less rigorous: Be it enacted, that all prisoners on jnesne process, in any civil *6action, &c. on complying With the requisitions contained in this act, shall be entitled, &c. to the rules.” The words are very broad, <£Prisons and Prisoners,” and these are used throughout-the act.. No where are the words “ free white person” employed. The act therefore does not exclude free persons o. color: nor would it be just, after forcing them into Court, to. Withhold a privilege so important and which is granted to all others. The policy of the law appears to require no such dis crimination.
The motion is refused. —
Johnson, Roit, Gantt, Richard* son, Colcock, Justices concurred.